Citation Nr: 1316919	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  06-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right eye disorder. 

2.  Entitlement to service connection for a left eye disorder, claimed as glaucoma of left eye as residual of hydraulic fluid injury. 

(The issue of service connection for diabetes mellitus, type II, will be addressed in a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to July 1980.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of a June 2010 and a February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which in pertinent parts of those rating decisions, denied the Veteran's service-connection claims. 

In May 2011, the Veteran testified on the issue of service connection for right eye disorder before the undersigned during hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the Veteran, in June 2012, filed a timely notice of disagreement to the RO's February 2012 rating decision that denied his claim for service connection for glaucoma of left eye as residual of hydraulic fluid injury.   After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to the issue, if the Veteran so desires.

Next, the Board will address the Veteran claim for service connection for a right eye disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these claims.  In particular, the claim needs to be remanded in order to afford the Veteran another opportunity to undergo a VA examination. 

The Veteran asserts that his current right eye problems are related to an in-service injury when he was sprayed in the eyes with hydraulic fluids.  He contends that he has experienced eye problems since that injury.  The Veteran's service treatment records show that, in August 1972, he received follow-up treatment after being sprayed in the left eye with hydraulic fluid and subsequent treatment records show he continued to complain of "something in my eye."  The treatment note does not indicate which eye was bothering the Veteran. 

The Veteran was scheduled for a VA eye examination in April 2010 to determine the nature and etiology of his claimed right eye disorder, but he failed to report.  It appears that the notification from the VA medical center was sent to an old address and the Veteran testified during the May 2011Travel Board hearing that he never received notification of the schedule VA examination until well after the date of that examination.  

It appears that the Veteran was rescheduled for another VA eye examination in January 2012, but the notification of the date of that examination was again sent to the old address and not his current address of record.  See June 2012 statement in support of the case. 

38 C.F.R. § 3.655 provides that failure to report for a VA examination in connection with a claim for compensation, without good cause, results in the issuance of a decision based on the evidence of record.  Examples of good cause include, but are not limited to, illness or hospitalization of the Veteran, or the death of an immediate family member.  In this case, there is no indication in the record that the notice letters were sent to the Veteran's current address or that he was actually informed of the date of the examinations prior to the dates they were scheduled.  He also has indicated his willingness to appear for a rescheduled VA examination.  The Board finds that the Veteran has established good cause for his failure to appear, and that the VA eye examination should be rescheduled.  

The RO/AMC should contact the Veteran to confirm his current address to ensure that all correspondence regarding his appeal reaches him in a timely manner, such as notification of the time and place of any such examination. 

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a Statement of the Case pertaining to the issue of service connection for a left eye disorder, claimed as glaucoma of left eye as residual of hydraulic fluid injury.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.    

2. Ensure that the Veteran's last known address on file has been updated in VA systems, including the VA Health System. 

3. By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to identify and obtain any outstanding records of pertinent medical treatment that are not yet on file.

4. Once all the available treatment records have been associated with the claims folder to the extent possible, the RO/AMC should schedule the Veteran for a VA eye examination, with the appropriate specialist, to determine the nature and likely etiology of his claimed right eye disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should indicate this fact in the examination report.  The examiner should perform all studies deemed appropriate, and set forth the findings in detail in the examination report. 

In the examination report, the examiner should provide a detailed review of the Veteran's history and the current complaints pertaining to his right eye problems. 

Following a review of the record and examination of the Veteran, the examiner is requested to provide diagnosis corresponding to the claimed right eye disorder.  The examiner also should provide a medical opinion as to the likelihood that any diagnosed disorder is at least as likely as not (a 50% degree of probability or higher) related to some aspect of the Veteran's period of service.  In doing so, the examiner is asked to comment on the findings in the service treatment records, the Veteran's lay statement regarding being sprayed in the eyes with hydraulic fluid, and any other medical nexus evidence of record. 

The examiner should offer a rationale for any opinion provided.  If the examiner is unable to provide an opinion, then he or she should state so and why.

5. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


